10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:lS-cv-01236-.JLR Document 19 Fi!eo| 12/03/18 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DARYN INGRAM and TAMARA
INGRAM, husband and Wife and the marital NO. 2:18-CV-01236 JLR
community composed thereof,
STIPULATED MOTION TO DISMISS
Plaintiff, FIFTH CLAIM FOR RELIEF AND
P-RQBOB-E-B ORDER

vs.

BR]NDERSON, L.P., a foreign corporation,
and MICHAEL NOLAN and JANE DOE
NOLAN, husband and Wife and the marital
community composed thereof,

 

Defendants.

 

STIPULATION
The undersigned parties hereby stipulate to dismissal of P1aintifi” S fifth claim for relief

(Complaint 1111 8.1-8.5) With prejudice and without an award of costs or fees to any party.
Dated: December 3, 2018

 

 

By.' S/ Catharz`ne Morissez‘ By: s/Carrie Coppinger Carter (wz`th permission)
Catharine 1\/[. Morisset, WSBA #29682 Carrie 1\/1. Coppinger Carter '
Evan C. Mix WSBA #53490 COPPINGER CARTER P.S.
FISHER & PHILLIPS LLP 100 Central Avenue
1201 Thi_rd Avenue, Suite 2750 Bellingham, WA 98225
Seattle, WA 98101 Phone: (360) 67 6-7545
Phone: (206) 682-2308 cco@coppingeroarter.com
cmorisset@fisherphillips.com Attorney for Plaintiff
Attorneys for Defendants

FISHER & PHILLIPs LLP
ST]I’ULATED MOTION TO DISMISS 1201 THLRD AVENUE, SUITE 2750
(18-1236 JLR) - Page 1 SEATTLE, WA 98101

(206) 682-2308

FPDOCS 34739985.1

 

 

\]O\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

_ -l>

 

Case 2:18-cv-01236-JLR Document 19 Fi!ed 12/03/18 Page 2 of 3

ORDER
Based on the foregoing Stipulation, it is hereby ORDERED that Plaintiff`s fifth claim

for relief is dismissed With prejudice.
`M,~ - .
Entered this g day of Decem er, 2018. 2 §
/'\ g \X

THE HONO BLE JAMES L. ROBART
UNITED ST TES DISTRICT COURT IUDGE

FISHER & PH[LLIPS LLP
STIPULATED MOTION TO DISl\/HSS 1201 THIRD AVENUE, SUlTE 2750
(18-1236 JLR) ~ Page 2 - SEATTLE,WA 98101

(206) 682-2308

FPDOCS 34739985.1

 

 

 

